          Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AYESHA WHITE,

          Plaintiff,

      -against-                                                No. 20-cv-1800 (CM)

 WEWORK COMPANIES, INC.,

          Defendant.


                   DECISION AND ORDER GRANTING DEFENDANT’S
                        MOTION TO COMPEL ARBITRATION


McMahon, C.J.:

       Plaintiff Ayesha Whyte brought this action alleging race and gender discrimination,

retaliation, and equal pay violations against her former employer WeWork Companies, Inc.

(“WeWork”) in the Supreme Court of the State of New York. (Dkt. No. 1, Notice of Removal,

Ex. 2, Complaint.) WeWork promptly filed a notice of removal, invoking this court’s diversity

jurisdiction under 28 U.S.C. § 1332. (Dkt. No. 1.)

       WeWork now moves this Court, pursuant to the Federal Rules of Civil Procedure as well

as the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 3, 4, for an order: (i) compelling Plaintiff to

arbitrate her claims pursuant to the arbitration agreement she entered into with WeWork; (ii)

enjoining Plaintiff’s pursuit of her claims in any forum other than arbitration; and (iii) requiring

Plaintiff and her counsel, jointly and severally, to reimburse WeWork for its costs and fees costs

in defending against Plaintiff’s court action.

       For the reasons set forth below, that motion is GRANTED in part, and DENIED in part.



                                                  1
         Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 2 of 13



                                        BACKGROUND

           A. Factual Background

       The following facts are taken from the complaint and documents that were submitted in

connection with Defendant’s motion to compel arbitration and for a permanent injunction. See

UBS Securities v. Leitner, No. 17-cv-1365, 2017 WL 5054739, at *1 n.1 (S.D.N.Y. May 12,

2017) (citing Mullins v. City of New York, 626 F.3d 47, 52 (2d Cir. 2010)).

       On August 21, 2018, Whyte, an African-American attorney with experience in employee

relations and human resources, signed a written offer of employment from WeWork to become a

Director of Employee Relations in WeWork’s New York office (the “Offer Letter”). (See Dkt.

No. 10, Rhodes Decl., Ex. B.) As a condition of her employment, Whyte agreed to be bound by

WeWork’s Employee Dispute Resolution Program. (Id. Ex. A; the “EDRP” or “Arbitration

Agreement.”) The EDRP requires Whyte to submit all “Covered Claims” to arbitration before

JAMS, including:

       “Any past, current or future controversy or claim, both accrued and unaccrued, between
       You and the Company, that arise[s] out of or relates in any way to your employment
       relationship with [WeWork], the term and conditions of your employment, or the
       termination thereof, including without limitation all employment related claims . . .
       regarding employment discrimination, civil rights, human rights, conditions of
       employment, or termination . . . (each a ‘Covered Claim’).”

(Id. at § 3.) There are a number of claims excluded from the definition of Covered Claims,

including claims related to workers’ compensation, unemployment benefits, and employee

benefits plans. The definition of Covered Claims also includes a catchall carve-out for “claims

that are legally prohibited from being subject to mandatory arbitration.” (Id.)

       The Arbitration Agreement includes two choice of law provisions. First, the section

summarizing the EDRP states that “the Federal Arbitration Act shall govern the interpretation,

enforcement, and all proceedings pursuant to this Agreement.” (Id. at § 1.) Another section

                                                 2
         Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 3 of 13



entitled “Other Important Information” states that the Agreement itself “shall be governed and

shall be interpreted in accordance with the laws of the State of New York.” (Id. at § 6.)

       Whyte alleges that WeWork failed to deliver on several of its commitments in the Offer

Letter, first forcing her to work in the company’s Washington, D.C. office instead of relocating

her to New York, then installing her in different position than the one she had accepted, and

finally by slashing her starting salary by 20%. (See Compl. ¶¶ 12-13; see also Dkt. No. 14,

Whyte Decl. Ex. 1, at 2.)

       The relationship went downhill from there, with Whyte noticing several instances of

discrimination along race and gender lines, including unequal pay. (See, e.g., Compl. ¶ 8(a)-(g).)

When she raised her concerns with WeWork’s human resources department, WeWork retaliated,

withholding equity grants from Whyte that were awarded to similar employees, and freezing her

out of important projects within her own department. (Id. ¶¶ 18-22.) After Whyte complained

about discrimination for a second time, she was terminated, allegedly due to a “Reduction in

Force.” (Id. ¶¶ 23-24.)

           B. Procedural History

       After Whyte shared a draft of her complaint with WeWork and informed the company’s

counsel that she intended to file suit in state court, the company reminded her of the EDRP,

which, in WeWork’s view, required her to submit her claims to arbitration. (See Dkt. No. 9,

Turnbull Decl., Exs. C & D.) On February 12, 2020, WeWork sent Whyte a copy of a California

Superior Court decision enforcing a substantively identical agreement to arbitrate between

WeWork and another former employee. (Id. Ex. A; see also Markel v. WeWork, Case No. CGC-

19-576580 (Cal. Super. Ct. Jan. 27, 2020).) WeWork also informed Whyte that it intended to file




                                                3
          Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 4 of 13



a motion for sanctions if she breached the Arbitration Agreement by filing her complaint in state

court. (Turnbull Decl., Ex. D at 2.)

       On February 18, 2020, WeWork filed (and served on Whyte) a Demand for Arbitration

with JAMS seeking a declaratory judgment that: (1) the Arbitration Agreement between

WeWork and Whyte is valid and enforceable, and (2) Whyte must arbitrate the claims in her

draft complaint. (Id., Ex. E.) That arbitration is presently stayed in Virginia, Plaintiff’s place of

residence, pending the resolution of the instant motion.

       Ten days later, on February 28, 2020, Plaintiff filed her complaint in state court, asserting

claims for race and gender discrimination, retaliation, and equal pay violations under the New

York State Human Rights Law (“NYSHRL”), New York City Human Rights Law

(“NYCHRL”), and the New York Labor Law (“NYLL”), and, in the alternative, for race and

gender discrimination and retaliation under the District of Columbia Human Rights Act

(“DCHRA”). (Compl. ¶¶ 27-82.)

           C. WeWork’s Motion to Compel Arbitration

       WeWork now seeks an order enjoining Whyte’s lawsuit and compelling her to litigate her

claims in front of JAMS in accordance with the Arbitration Agreement. (Dkt. No. 7.) The

company argues that: (i) the Arbitration Agreement is valid and enforceable, under both the

common law of contracts and the Federal Arbitration Act; (ii) each of Whyte’s claims falls

within the definition of “Covered Claims” set forth in the agreement; (iii) a permanent injunction

is necessary to ensure enforcement of the parties’ agreement to arbitrate; and (iv) this Court

should award WeWork attorney’s fees for Whyte’s vexatious decision to file her claims in

violation of the Arbitration Agreement. (Dkt. No. 8.)




                                                  4
          Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 5 of 13



       In opposition, Whyte contends this Court cannot compel her to arbitrate this dispute,

because New York Law, rather than the FAA, governs. And she notes that New York Civil

Practice Law and Rules (“CPLR”) § 7515 prohibits “mandatory arbitration to resolve any

allegation or claims of discrimination,” like the ones at issue here. (Dkt. No. 12.) Whyte adds

that WeWork is not entitled to collect sanctions for her purportedly bad faith conduct since New

York law clearly bars arbitration of her claims. (Id. at 12.)

                                           DISCUSSION

I.     WeWork’s Motion to Compel is Granted.

       a. Legal Standard

       Arbitration is a matter of contract, and “the question of whether the parties agreed to

arbitrate” – arbitrability – “is to be decided by the court, not the arbitrator.” AT&T Techs., Inc. v.

Commc'ns Workers of Am., 475 U.S. 643, 649, 106 S.Ct. 1415, 89 L.Ed.2d 648 (1986). The

FAA, which “reflects a liberal federal policy favoring arbitration agreements,” Meyer v. Uber

Techs., Inc., 868 F.3d 66, 73 (2d Cir. 2017) (internal quotation marks and citation omitted),

dictates that any contract containing a binding arbitration provision “shall be valid, irrevocable,

and enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2.

       When courts interpret the scope of an arbitration provision, they must apply “a

presumption of arbitrability.” AT&T, 475 U.S. at 650 (internal quotation marks and citation

omitted). The presumption reflects the purpose of the FAA: to enact “a liberal federal policy

favoring arbitration agreements, notwithstanding any state substantive or procedural policies to

the contrary.” Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25, 103

S.Ct. 927, 74 L.Ed.2d 765. Therefore, any doubts regarding arbitrability “should be resolved in



                                                  5
          Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 6 of 13



favor of arbitration.” Id. at 24-25; see also AT & T Mobility LLC v. Concepcion, 563 U.S. 333,

346, 131 S.Ct. 1740, 179 L.Ed.2d 742 (2011) (“[O]ur cases place beyond dispute that the FAA

was designed to promote arbitration. They have repeatedly described the Act as ‘embod[ying] [a]

national policy favoring arbitration,’ ....”) (alteration in original) (quoting Buckeye Check

Cashing, Inc. v. Cardegna, 546 U.S. 440, 443, 126 S.Ct. 1204, 163 L.Ed.2d 1038 (2006)).

       When determining whether a dispute should be arbitrated, a court must answer two

questions: (1) whether there is a valid agreement to arbitrate, and, if so, (2) whether the subject

of the dispute is within the scope of the arbitration agreement. Nat'l Union Fire Ins. Co. of

Pittsburgh v. Belco Petroleum Corp., 88 F.3d 129, 135 (2d Cir. 1996). Whether an arbitration

agreement exists is a matter of state contract law. Meyer, 868 F.3d at 73-74. The party seeking to

compel arbitration bears the burden of establishing the existence of an arbitration agreement,

although “[t]his burden does not require the moving party to show initially that the agreement

would be enforceable, merely that one existed.” Hines v. Overstock.com, Inc., 380 F. App'x 22,

24 (2d Cir. 2010) (emphasis in original). The Court applies a “standard similar to that applicable

for a motion for summary judgment” when deciding a motion to compel arbitration. Meyer, 868

F.3d at 74 (internal quotation marks and citation omitted). If the Court determines that the parties

have agreed in writing to arbitration, then the Court will stay the proceedings. Nicosia v.

Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016).

       b. Whyte’s claims are covered by the parties’ agreement to arbitrate claims related
          to her employment.

       Whyte admits that the Arbitration Agreement is a valid and binding contract between the

parties to resolve certain disputes arising from her employment before JAMS. However, she

maintains that the arbitrability of any dispute arising under the agreement must be decided under

New York law, and CPLR § 7515 prohibits arbitration of discrimination claims. WeWork

                                                  6
          Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 7 of 13



rejects that interpretation and insists that “a state law choice of law clause in an arbitration

agreement is not sufficient to override the presumptive application of the FAA” to the question

of arbitrability. (Dkt. No. 17, Def.’s Reply, at 2.)

       Absent a clause committing the arbitrability question to the arbitrators, the court has

jurisdiction to decide this threshold issue. See, e.g., Wells Fargo Advisors, LLC v. Sappington,

884 F.3d 392, 395 (2d Cir. 2018) (applying presumption that district courts retain authority to

decide “whether an arbitration clause in a concededly binding contract applies to a particular

controversy”).

                 i. The Federal Arbitration Act governs the question of arbitrability.

       Whyte claims that the New York choice of law provision precludes arbitration of her

discrimination claims. But the language on which Whyte rests her argument – that the

Agreement “shall be governed and shall be interpreted in accordance with the law of the State of

New York,” (Arbitration Agreement, § 6) – does not say what law this Court must apply to

determine arbitrability of particular claims, or which tribunal must decide the merits of this

case. It merely instructs the tribunal to apply when interpreting the agreement. In other words,

the choice of law clause does not answer whether Whyte’s claims are arbitrable, only that New

York principles of contract interpretation apply when reading the EDRP.

       When interpreting a New York choice of law provision like the one at issue here, the

New York Court of Appeals has applied the rules of arbitrability mandated by the FAA, meaning

that dispute arising under the contract shall be arbitrable “save upon such grounds as exist at law

or in equity for the revocation of any contract.” 9 U.S.C. § 2. In Diamond Waterproofing Sys.,

Inc. v. 55 Liberty Owners Corp., the court held that, absent an agreement for New York law to

“govern both the agreement and its enforcement,” a New York choice of law provision merely



                                                   7
          Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 8 of 13



informs the arbitrator what law to apply, but does not grant New York courts jurisdiction to

resolve a dispute otherwise covered by an arbitration provision. 4 N.Y.3d 247, 253, 826 N.E.2d

802, 806, 793 N.Y.S.2d 831, 835 (2005). Therefore, a court considering arbitrability in the face

of a New York choice of law provision that is silent as to enforcement must keep in mind that

such provisions “[do] not . . . modify the default rules of the FAA” with respect to questions of

arbitrability. Penrod Management Group v. Stewart’s Mobile Concepts, Ltd., No. 07-cv-10649,

2008 WL 463720, at *2 (S.D.N.Y. Feb. 19, 2008).

       That the parties included two choice-of-law provisions in the Arbitration Agreement –

one regarding interpretation under New York law, the other dealing with enforcement under the

FAA – is entirely consistent with the conclusion that the FAA governs the arbitrability

question. Both provisions can still be given effect. In Mastruobuono v. Shearson Lehman

Hutton, Inc., 514 U.S. 52, 115 S.Ct. 1212, 131 L.Ed.2d 76 (1995), the Supreme Court interpreted

a contract containing both a choice-of-law provisions and clause mandating particular rules for

arbitration, concluding that the “best way to harmonize” the two clauses was to read the choice-

of-law provision “to encompass substantive principles that New York courts would apply, but

not to include [New York's] special rules limiting the authority of arbitrators.” Id., at 63–64.

Courts in this Circuit have applied Mastruobuno and Diamond Waterproofing to cabin state

choice-of-law provisions that are silent as to enforcement to “the substantive merits of the

action,” while applying federal arbitration rules to arbitrability issues such as “matters of

procedure or the authority of the arbitrator.” InterChem Asia 2000 Pte. Ltd. v. Oceana

Petrochemicals AG, 373 F. Supp. 2d 340, 346 (S.D.N.Y. 2005); see also Security Ins. Co. of

Hartford v. TIG Ins. Co., 360 F.3d 322, 327 (2d Cir. 2004) (“Following Mastruobuono, our




                                                  8
          Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 9 of 13



circuit has held that a general choice of law provision will not be construed to impose substantive

restrictions on the parties’ rights under the [FAA].”) (internal quotation marks omitted).

       Because the parties agreed that the FAA would govern enforcement of all claims “that

arise out of or relates in any way to [Whyte’s] employee relationship with [WeWork],” (EDRP §

3), the Court will apply the federal standards to determine whether Whyte’s lawsuit is arbitrable

under the Agreement.

               ii. CPLR § 7515 does not provide grounds for setting aside the Arbitration
                   Agreement.

       The FAA limits grounds for setting aside an agreement to arbitrate to those that “exist at

law or in equity for the revocation of any contract.” 9 U.S.C. § 2. So, the question is not whether

CPLR § 7515 carves out discrimination claims from class of “Covered Claims,” but whether

CPLR § 7515 is a ground for revoking “any contract” under the Section 2 of the FAA. It is not.

       The Supreme Court has specifically forbidden state legislatures from creating exceptions

to the FAA like the one embodied in CPLR § 7515: “When state law prohibits outright the

arbitration of a particular type of claim, the analysis is straightforward: The conflicting rule is

displaced by the FAA.” Concepcion, 563 U.S. at 341 (citing Preston v. Ferrer, 552 U.S. 346,

353, 127 S.Ct. 978, 169 L.Ed.2d 917 (2008)). Section 2 of the FAA preserves generally

applicable contract defenses available at common law, such as unconscionability or duress; it

does not allow states to decide the arbitrability of individual issues by creating defenses “that

apply only to arbitration or that derive their meaning from the fact that an agreement to arbitrate

is at issue.” Concepcion, 563 U.S. at 339. That is precisely what CPLR § 7515 does, which is

precisely why it offers Whyte no ground to revoke her agreement.

       The only court to have considered the argument Whyte raises here – that CPLR § 7515

forbids arbitration of employment discrimination claims even when those claims are covered by

                                                  9
         Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 10 of 13



an agreement “governed by” the FAA – concluded that the newly-enacted statute “present[s] no

generally applicable contract defense, and as such cannot overcome the FAA’s command that the

parties’ Arbitration Agreement be enforced.” Latif v. Morgan Stanley & Co. LLC, No. 18-cv-

11528, 2019 WL 26100985, at *4 (S.D.N.Y. June 26, 2019). There, as here, the agreement in

question mandated that all covered claims were to be enforced in accordance with the

FAA. There, as here, plaintiff argued that his claims for discrimination, sexual harassment, and

retaliation were not covered by the Arbitration Agreement. Judge Cote disagreed, and held that

applying CPLR § 7515 to invalidate the parties’ agreement to arbitration the plaintiff’s claims

“would be inconsistent with the FAA.” Id. at *3. Because CPLR § 7515 applies to a specific

type of claim, rather than a generally applicable defense, it does not fall within the FAA’s

savings clause.

        The same reasoning applies here. Since CPLR § 7515 is displaced by the FAA, Whyte

may not rely on it to defeat WeWork’s motion to compel arbitration. WeWork’s motion to

compel arbitration is GRANTED, and the pending action is stayed pursuant to 9 U.S.C. § 3.

II.     WeWork’s motion for a permanent injunction is denied without prejudice.

        WeWork also moves for a permanent injunction barring Whyte from pursuing her claims

outside of arbitration. (See Dkt. No. 8, at 9.) While a party may obtain a preliminary injunction

by showing a likelihood of success on the merits, a permanent injunction is only appropriate

when the moving party has shown “actual success on the merits.” Housing Works, Inc. v. Safir,

101 F. Supp. 2d 163, 167 (S.D.N.Y. 2000). In essence, WeWork asks this Court to issue a final

judgment. However, the Second Circuit has held that a district court “must stay proceedings

once it is ‘satisfied that the parties have agreed in writing to arbitrate an issue or issues

underlying the district court proceeding’” – not close them completely. Nicosia, 834 F.3d at 229



                                                  10
         Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 11 of 13



(quoting WorldCrisa Corp. v. Armstrong, 129 F.3d 71, 74 (2d Cir. 1997)). Because the FAA

“leaves no place for the exercise of discretion by a district court,” Dean Witter Reynolds Inc. v.

Byrd, 470 U.S. 213, 218, 105 S.Ct. 1238, 84 L.Ed.2d 158 (1986), WeWork’s motion for a

permanent injunction is denied without prejudice.

III.   WeWork’s motion for fees is denied.

       WeWork also invokes this Court inherent equitable powers, as well 28 U.S.C. § 1927, to

seek sanctions against Whyte and her counsel for a litigation strategy “designed solely to

frustrate the arbitration proceeding pending in JAMS, harass and defame Defendant and the

individual referenced in the Complaint, and obfuscate [Whyte’s] obligations under the

Arbitration Agreement.” (Dkt. No. 8, at 12.)

       Whether under this court’s equitable or statutory authority, “Bad faith is the touchstone”

of a sanctions award. U.S. v. Int’l Brotherhood of Teamsters, 948 F.2d 1338, 1345 (2d Cir.

1991). Sanctions are only proper “when the attorney’s actions are so completely without merit as

to require the conclusion that they must have been undertaken for some improper purpose such

as delay.” Teamsters, 948 F.2d at 1345 (quoting Oliveri v. Thompson, 803 F.2d 1265, 1273 (2d

Cir. 1986)). A showing of bad faith requires:

       “ ‘clear evidence’ that the challenged actions ‘are entirely without color, and [are taken]
       for reasons of harassment or delay or for other improper purposes' ” and “a high degree
       of specificity in the factual findings of [the] lower courts.”

Oliveri, 803 F.2d at 1272 (quoting Dow Chem. Pac. Ltd. v. Rascator Maritime S.A., 782 F.2d

329, 344 (2d Cir. 1986)). The mere possibility that bad faith is to blame for a party’s actions is

not sufficient to merit sanctions against that party. See, e.g., Adrian Shipholding Inc. v.

Lawndale Grp. S.A., No. 08-cv-11124, 2012 WL 104939, at *9 (S.D.N.Y. Jan. 13, 2012)




                                                 11
         Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 12 of 13



       WeWork argues that Whyte was aware her attempts to avoid arbitration were meritless

and taken in bad faith, because WeWork’s counsel: (1) sent Whyte the Markel opinion enforcing

an arbitration provision in a different WeWork employment contract; and (2) informed Whyte’s

attorney of Judge Cote’s decision in Latif that CPLR § 7515 does not creates a valid ground for

revoking the Arbitration Agreement under the FAA.

       WeWork has not presented “clear evidence” that Whyte acted in bad faith.

       While the Court finds that Whyte was required to arbitrate this dispute for the same

reasons that Judge Cote relied upon in Latif, it does not find that Whyte’s position to the contrary

was “completely without merit.” Oliveri, 803 F.2d at 1273. Section 7515 is a relatively new

statute, and opinion in Latif, which constrains neither this court nor the state court where Whyte

originally filed, is the only one to date to consider its viability as a defense to a motion to compel

arbitration under the FAA.

       Without the benefit of any other state or federal ruling on the issue, Whyte’s decision to

challenge the arbitration provision was not unreasonable. Indeed, WeWork’s attempt to

persuade Whyte with the decision in Markel – where the California plaintiff relied on the

California unconscionability defense, as opposed to the New York statutory carve-out at issue

here (see Dkt. No. 9, Turnbull Decl. Ex. A) – may have emboldened her, since it illustrated the

dearth of precedent dealing with CPLR § 7515.

       However, even if WeWork’s position were supported by a more robust body of law,

Whyte would still not be required to pay the company’s fees. Standing alone, “the presentation

of weak arguments” falls well short of the “ ‘serious and studied disregard for the orderly process

of justice’ that courts have required in order to impose inherent authority or § 1927 sanctions.”

Thai Lao Lignite Co., Ltd. v. Gov't of the Lao People's Democratic Republic, No. 10 CIV. 5256



                                                 12
         Case 1:20-cv-01800-CM Document 22 Filed 06/11/20 Page 13 of 13



KMW, 2011 WL 4111504, at *11 (S.D.N.Y. Sept. 13, 2011) (quoting Overnite Transp. Co. v.

Chicago Indus. Tire Co., 697 F.2d 789, 795 (7th Cir. 1983)). Accordingly, WeWork’s motion for

its attorneys’ fees is denied.

                                         CONCLUSION

        WeWork’s motion to compel arbitration is GRANTED, and these proceedings are stayed

under 9 U.S.C. § 3.

        WeWork’s motion for a permanent injunction commanding Whyte’s compliance with

this Court’s order compelling arbitration is DENIED prejudice.

        WeWork’s motion for fees and expenses is DENIED.

        The Clerk of Court is directed to close the motion at Docket Number 8. This shall

constitute the written opinion of the Court.


Dated: June 11, 2020




                                                    ____________________________________
                                                                Chief Judge

BY ECF TO ALL PARTIES




                                               13
